This cause was submitted May 17, 1911. On account of the large number of cases for decision, this court could not reach and decide this case until the original opinion was delivered herein, October 18, 1911. At the time of its submission, one of appellant's attorneys appeared and ably orally argued the case, having the record before him and the court at the time. Of course, at that time the appellant, through his attorneys, if he did not know it before, knew the condition of the record and knew that what purported to be the original statement of facts, had not been copied nor certified in the record by the clerk of the court below, but that what purported to be the original statement of facts was filed in this court. This being the case, it is too late, after the submission of the case and the decision of it by this court for the appellant to then undertake to complete the record, by then applying for a writ of certiorari, of which he had actual and full notice before and at the time of its submission. See Tucker v. State, 62 Texas rim. Rep., 46, this day decided, and rule 2 of this court, 31 Tex.Crim. Rep.; 102 Texas, p. xxxvi; 102 Texas, rules 8 and 11, pp. xxvi and xxvii.
There might be an extreme case where this court might permit the record to be completed at so late a date, but this case does not present such a case and we are the more satisfied with refusing the motion for rehearing and certiorari in this case, because we have gone over what purports to be the statement of facts in connection with the assigned errors by appellant, and are satisfied that no reversible error is shown and that the judgment of the lower court was correct and right.
The appellant's motions for rehearing and certiorari will, therefore, be overruled.
Overruled. *Page 203